DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicants’ reply to the June 1, 2021 Office Action, filed December 1, 2021, is acknowledged.  Applicants previously canceled claims 2-4, 6-23, 26, and 29-50, and now cancel claim 5.  Applicants make no amendments to the claims.  Claims 1, 24-25, and 27-28 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed June 1, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. (U.S. Patent Application Publication No. 2014/0045915, published February 13, 2014) in view of Ciriello et al. (163 Cell 506-519 (2015)), Gure et al. (97 Proceedings of the National Academy of Sciences USA 4198-4203 (2000)), Liang et al. (284 The Journal of Biological Chemistry 21719021727 (2009)), Yan et al. (16 International Journal of Molecular Sciences 16144-16157 (2015)), Terai et al. (10 ACS Chemical Biology 2687-2696 (2015)), Fatah et al. (72Cancer Research 1-5 (2012)), Rezaul et al. (1(3) Genes & Cancer251-271 (2010)) and Parker et al. (27 Journal of Clinical Oncology 1160-1167 (2009)).  This rejection is maintained.
Skog discloses a method of detecting biomarkers in a sample (abstract and claim 1).  Skog discloses isolating a microvesicle fraction from a biological sample from a subject (claim 1).  Skog discloses one or more reagents capable of hybridizing to or amplifying a nucleic acid corresponding to one or more of the genetic aberrations (paragraphs [0017] and [0022] and Table 2 and 3).  Skog 
 	Regarding claim 24, Skog discloses the use of RNA (paragraph [0014]).
Regarding claim 25, Skog discloses the use of qPCR (paragraph [0021]).
Regarding claim 27, Skog discloses the use of protein (paragraph [0018]).
Skog fails to explicitly disclose the role of the analyzed genes in cancer, and particularly in breast cancer.  Skog fails to explicitly disclose the use of antibodies to detect cancer genes.  Skog fails to explicitly disclose or suggest that the breast cancer is of a Luminal A molecular subtype prior to contacting the tissue with the reagents.
Ciriello discloses that expression of CMTM8 is altered in FOXA1 mutants (page 511).  Ciriello discloses FOXA1 mutants are associated with invasive lobular carcinoma (abstract).
Gure discloses the use of antibodies to detect ZIC2 in breast cancer (page 4200, Table 3).
Liang discloses the RGS16 inhibits breast cancer cell growth (see the entire document).
Yan discloses that SLC2A1 is over-expressed in breast cancer (page 16145).
Terai discloses that mutations in DDR2 are present in multiple types of cancer including breast cancer (page 2688).
Fatah discloses that TROAP is biological marker in breast cancer (see the entire document).
Rezaul discloses that PTPLAD1 is differentially expressed in breast cancer (Appendix).
 	Parker discloses that the intrinsic subtypes as discrete entities showed prognostic significance (abstract). Parker discloses that the intrinsic subtype can predict treatment efficacy (abstract).  Parker 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to narrow the list of genes provided by Skog to a smaller list that includes genes known to be associated with breast cancer as shown by the references above to create a thorough screening of genes known to be associated with breast cancer.  Skog discloses the use of several methods of creating gene expression profiles from various types of samples, including samples from subjects with breast cancer.  Thus, because Skog discloses the method of creating and using a gene expression profile and the recited genes are known to be associated with breast cancer as recited above by Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker, one of ordinary skill in the art would be motivated to detect those genes in a smaller gene expression panel.
 	Furthermore, because Gure discloses the use of antibodies to detect ZIC2 thus it would have been obvious to one of skill in the art to substitute one well-known method of detecting a gene or gene expression for another well-known detection method with a predictable and reasonable expectation of success in the detection of gene expression in breast cancer.
	In addition, Parker’s disclosure of the different subtypes of breast cancer, including Luminal A molecular subtype, provides motivation to detect a certain subtype of breast cancer using the method of Skog and detection of the genes disclosed to be associated with breast cancer by Ciriello, Gure, Liang, Yan, Terai, Fatah, and Rezaul, which will enable determination of a course of treatment for a breast cancer patient based on the subtype determined by the claimed analysis.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, absent evidence to the contrary, that the ordinarily skilled artisan would have had a predictable and reasonable expectation of success in practicing the claimed invention.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered but they are not deemed to be persuasive. 
Applicants assert that none of Skog, Gure, Liang, Yan, Terai, or Fatah disclose or suggest determination that the cancer is determined to be of a Luminal A molecular subtype.  Applicants assert that Rezaul does not disclose the relationship between PTPLAD1 expression and Luminal A breast cancer.  Applicants assert that Ciriello does not contemplate the relevance of CMTM8 expression to Luminal A breast cancer.  Regarding Parker, Applicants assert that, while disclosing a 50 or fewer genetic profile of Luminal A breast cancer, none of the specifically recited claims is disclosed by Parker.  Applicants further assert that there is no apparent reason for citation of nine references in the rejection of the instant claims.
To begin, Applicants appear to be attacking each reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, each of Skog discloses determination of expression of genes, and lists each of the seven recited genes.  Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul disclose the specifically cited genes are involved in breast cancer.  While Applicants are correct that Gure, Liang, Yan, Terai, and Fatah do not disclose Luminal A breast cancer patients, they are all directed to breast cancer patients and expression signatures therefore.  In addition, Ciriello and Rezaul do recite that Luminal A is a subtype of breast cancer.  And Parker discloses a set of samples that are determined to be of Luminal A subtype (see Table 1), as well as use of a 50 gene panel.  Parker also discloses that determination of the breast cancer subtype can be useful in providing prognostic and predictive information for breast cancer patients.  Because Skog discloses the method of determining expression profiles, and lists the 
 	In response to Applicants’ assertion regarding the number of prior art references cited in the rejection, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.).  Here, each of the cited prior art references provides for determination of gene expression profiles using the seven specifically recited genes, as well as their involvement in breast cancer.  Parker provides for determination of a subject’s Luminal A molecular subtype and the limitation of the number of genes to be determined to obtain a subject’s gene expression profile.  The cited prior art references, taken together, provide for a predictable and reasonable expectation of success.  At the very least, such a method of producing a gene expression profile for a Luminal A breast cancer subject is obvious to try, given the finite number of identified, predictable solutions (each of the genes associated with breast cancer) to be determined with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further, absent any objective or factually supported evidence, which Applicants have still not provided, one of ordinary skill in the art, having Skog, Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker in front of them, would be able to successfully practice the claimed invention.  However, See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons, and those listed above, Skog, Ciriello, Gure, Liang, Yan, Terai, Fatah, Rezaul, and Parker, taken together, are deemed to render claims 1, 24-25, and 27-28 obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636